EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Nugent registration no. 68982 on 12/16/2021
The application has been amended as follows: 
In Claims
Cancel claim 9.
Cancel claim 16.

1. 	(Currently Amended) A method comprising:
generating, by computing hardware, a first graphical user interface for a browser application executed on a user device by configuring a first navigation element and a second navigation element on the first graphical user interface, wherein:
the first navigation element is configured for navigating to a first display element that presents a first dataset comprising first personal data management documentation requirements associated with a first jurisdiction, and
the second navigation element is configured for navigating to a second display element that presents a second dataset comprising second personal data management documentation requirements associated with a second jurisdiction;
receiving updated master personal data management documentation requirements; 
populating the first personal data management documentation requirements data with the updated master personal data management documentation requirements data using an ontology;
populating the second personal data management documentation requirements data with the updated master personal data management documentation requirements data using the ontology, wherein the ontology maps the first personal data management documentation requirements of the first dataset and the second personal data management documentation requirements of the second dataset to respective master personal data management documentation requirements;
transmitting, by the computing hardware, a first instruction to the browser application causing the browser application to present the first graphical user interface on the user device;
detecting, by the computing hardware, a state of the browser application comprising an indication of a selection of the first navigation element;
responsive to detecting the state of the browser application, generating, by the computing hardware, a second graphical user interface for the browser application by configuring the first display element on the graphical user interface and excluding the second display element from the graphical user interface; and
transmitting, by the computing hardware, a second instruction to the browser application causing the browser application to: 
the ontology 
present the second graphical user interface on the user device.

8.	(Currently Amended) A system comprising:  
a non-transitory computer-readable medium storing instructions; and
	processing hardware communicatively coupled to the non-transitory computer-readable medium, wherein the processing hardware is configured to execute the instructions and thereby perform operations comprising:
detecting a state of a browser application executed on a user device, wherein the state of the browser application comprises a request for personal data management documentation requirements data and an indication of a first documentation attribute;
responsive to detecting the state of the browser application, generating a graphical user interface for the browser application by configuring a first display element on the graphical user interface and excluding a second display element from the graphical user interface, wherein:
the first display element is configured to present a first dataset comprising first personal data management documentation requirements data associated with the first documentation attribute, and

transmitting an instruction to the browser application causing the browser application to: 
use the first documentation attribute to retrieve the first dataset via an ontology that maps the first personal data management documentation requirements data of the first dataset to master personal data management documentation requirements data and the second personal data management documentation requirements data of the second dataset to the master personal data management documentation requirements, and
present the graphical user interface on the user device, wherein the operations further comprise: 
presenting a master questionnaire requesting the master personal data management documentation requirements data to a user; 
receiving the master personal data management documentation requirements data from the user;
populating the first personal data management documentation requirements data with a first subset of the master personal data management documentation requirements data using the ontology; and
populating the second personal data management documentation requirements data with a second subset of the master personal data management documentation requirements data using the ontology.

generating a first graphical user interface for a browser application executed on a user device by configuring a first navigation element and a second navigation element on the first graphical user interface, wherein:
the first navigation element is configured for navigating to a first display element that presents a first dataset comprising first personal data management documentation requirements data associated with a first attribute, and
the second navigation element is configured for navigating to a second display element that presents a second dataset comprising second personal data management documentation requirements data associated with a second attribute;
transmitting a first instruction to the browser application causing the browser application to present the first graphical user interface on the user device;
detecting a state of the browser application comprising an indication of a selection of the first navigation element;
responsive to detecting the state of the browser application, generating a second graphical user interface for the browser application by configuring the first display element on the graphical user interface and excluding the second display element from the graphical user interface; and
transmitting a second instruction to the browser application causing the browser application to: 

present the second graphical user interface on the user device, wherein the operations further comprise: 
receiving updated master personal data management documentation requirements; 
populating the first personal data management documentation requirements data with the updated master personal data management documentation requirements data using the ontology; and
populating the second personal data management documentation requirements data with the master personal data management documentation requirements data using the ontology.

Allowable Subject Matter
Claims 1-8, 10-15 and 17-20 (renumbered 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken alone or in combination doesn’t fairly suggest the claimed invention of the first navigation element is configured for navigating to a first display element that presents a first dataset comprising first personal data management documentation requirements associated with a first jurisdiction, and the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL KHATRI/            Primary Examiner, Art Unit 2191